SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2010 B COMMUNICATIONS LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 52503, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statement File No. 333-150173. B COMMUNICATIONS LTD. The following exhibit is attached: Form of Immediate Report ofBezeq - The Israel Telecommunication Corp. Ltd., or Bezeq, a controlled subsidiary of the Registrant, filed with the Israel Securities Authority and the Tel Aviv Stock Exchange, with respect to an amendment to a Special Collective Agreement dated December 5, 2006, Between Bezeq and the Workers' Organization and the New General Federation of Labor in Israel (Histadrut). Form of Immediate Report ofBezeq, filed with the Israel Securities Authority and the Tel Aviv Stock Exchange, with respect to Bezeq's Board of Directors review for the possibility of a capital distribution not in compliance with the “earnings test” at the approval of the Courts in accordance with section 303 of the Companies Law, 5759-1999. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. B COMMUNICATIONS LTD. (Registrant) By: /s/Eli Holtzman Eli Holtzman Chief Executive Officer Date: December 19, 2010 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Form of Immediate Report ofBezeq - The Israel Telecommunication Corp. Ltd., or Bezeq, a controlled subsidiary of the Registrant, filed with the Israel Securities Authority and the Tel Aviv Stock Exchange, with respect to an amendment to a Special Collective Agreement dated December 5, 2006, Between Bezeq and the Workers' Organization and the New General Federation of Labor in Israel (Histadrut). Form of Immediate Report ofBezeq, filed with the Israel Securities Authority and the Tel Aviv Stock Exchange, with respect to Bezeq's Board of Directors review for the possibility of a capital distribution not in compliance with the “earnings test” at the approval of the Courts in accordance with section 303 of the Companies Law, 5759-1999.
